QUINCE, J.,
concurring in result only.
I agree with the majority that the financial impact statement concerning the high speed rail amendment must be remanded because the language involving the average cost savings per Florida household does not comply with the requirement that the financial impact statement relate to potential impacts to state and local governments. See §§ 100.371(6)(a) and *630100.371(6)(b)(3), Fla. Stat. (2003), amended by ch. 2004-33, § 3, Laws of Fla. However, I do not agree that the Financial Impact Estimating Conference’s use of the word “could” does not comply with the statutory provisions.